AMENDED SUMMARY ORDER
In March 2004, Morgan Stephens, proceeding pro se, filed a complaint against his former employer, the Salvation Army, and three of its employees (collectively, the “Salvation Army”), pursuant to Title VII, 42 U.S.C. §§ 2000e to 2000e-17, alleging that he was terminated because of his race and gender. Stephens had previously filed a charge of discrimination with the New York State Division of Human Rights (“SDHR”) and the United States Equal Employment Opportunity Commission (“EEOC”). The SDHR dismissed Stephens’s discrimination charge, and the EEOC adopted the SDHR’s findings and dismissed Stephens’s charge. Stephens received a right-to-sue letter from the EEOC on October 25, 2003. In December 2005, the Salvation Army moved to dismiss Stephens’s federal complaint under Fed. R.Civ.P. 12(b)(6), arguing that (1) Stephens failed to file his lawsuit within 90 days of his receipt of the EEOC’s right-to-sue letter, and (2) individual employees could not be held liable under Title VII. In September 2006, the District Court (Fox, M.J.) granted the motion, concluding that Stephens had sufficient notice of the 90 day filing window and that the late filing of his federal complaint did not warrant equitable tolling.
Having thoroughly reviewed the record, we find Stephens’s claims to be meritless for substantially the reasons stated by the District Court. Accordingly, we AFFIRM its decision.